Title: To Thomas Jefferson from Lucy Ludwell Paradise, 15 January 1789
From: Paradise, Lucy Ludwell
To: Jefferson, Thomas



Dear Sir
Paris Hotel d’AngleterreJan. the 15th. 1789

I must beg your Excellency to accept my apology for troubling you with a second Letter upon our affairs, but time is a thing, that will stay for no man. In you we put all our confidence, trust, and hope, and it is absolutely necessary that some plan should be laid, and begun. For me, Your Excellency may be certain, that the plan, you shall have the great goodness to take the trouble to advise me to follow, I will do it, the same, as if you could every moment see me. And I am certain, from so truly great, and good a man as you, nothing will be advised me to do, but what reason and truth directs. As the first Letter was written very badly, I have taken the liberty to send you a clear copy of it.
I have read with great attention your very excellent and good Letter of the 6th. of Jan. 1789. Your Excellencies goodness in having endeavoured all in your power to assist and regulate our present truly unhappy situation, has so endeared you to me that I am determined to follow your advice in every thing, and by so doing, I am certain that with Patience on my part and a very strict œconomy on the part of Mr. Paradise all things will come right. Your Excellency has often told me you shall for certain go to our dear Country this spring. I am heartily sorry for it, as I shall lose (if it was but for one day) the only true sincere friend I have, or upon whose advice I depend. You have advised me to go to England to try to bring Mr. Paradises Affairs into some train; I will go, provided Mr. Paradise will give me full power to act and settle his affairs with Dr. Bancroft relative to the paying his Creditors, and also a power to examine the accounts of Mr. Anderson  and to receive all the Monies coming from the Tobaccoes, and also, all Bills of Exchang Coming from persons which owe us money in Virginia &c. and a power to go myself and receive the March and October Dividends, and another power to receive the £240 a year which is appointed for our support until the Debts shall be paid, and that Mr. Paradise will agree in writing to live within his Income, and not exceed it. For myself, I declare it is no difficult matter for me to regulate my expences so as never to want money, being not of an extravagant turn, as there is living witnesses of my Conduct.If all these things I have written Mr. Paradise will agree to, and let them be in enforce until his debts shall be paid, altho he should live in England, I will in that case go directly to England with the greatest pleasure, and I will on my part sign a deed declaring to all his Creditors that in case of Mr. Paradise Death, I will pay them the same as if Mr. Paradise was living. But I further declare that any debts Mr. Paradise shall think proper to Contract after this deed is signed, (should he die before me) I positively will not pay. But now my dear Sir how am I to go to England without money to pay for myself and maid? And how am I to live there without money? I should expect Mr. Paradise to supply me with money for my Expences from here to London, and when there, to allow me the first 3 Months £60 and every 3 Months after until he comes to me. I Pray of your Excellency to settle this affair as soon as possable with Mr. Paradise and I also beg of you to read it to him, that I may know upon what Ground I go upon.
I am and so are we all under very Great obligation to your Excellency and of Course to your Daughters which I assure you I love as if they were very nearly allied to me. I shall never be easy in My Mind untill I have done my Duty to them, by giving to them both some real mark of my Love. I am with the Sincerest attachment to your Excellency Your ever Grateful Humble servant,

Lucy Paradise


P.S. I approve of the plan for the settling my Estate upon My Daughter only one thing I object to, which is, instead of 7 years for her childs residence it ought to be 14 years from the age of 15 to 29 and also to receive the education of the Country and if on refusal of either residence to go to the persons we shall appoint as our Heirs in the said deed. I was greatly hurt to hear last Night that your Youngest Daughter still continues Ill. If your Excellency thinks I can be of an service in taking care of her, I  will come directly. I think with submission to your opinion she ought to be taken out every day in your carriage as far as the Bois de Boulougne. I would wish you would bring her to me that we might try to ammuse her. In a Word I am always ready to render you all the services that lays in my power when ever you think proper to command me. My love to you[r] amiable Daughters.

